



Exhibit 10.1
ARCH CAPITAL GROUP LTD.
Share Appreciation Right Agreement
    
AGREEMENT, made and entered into this 6th day of May, 2011, by and between Arch
Capital Group Ltd. (the “Company”), a Bermuda company, and Maamoun Rajeh (the
“SAR Holder”).
WHEREAS, the SAR Holder has been granted the following award under the Company’s
2007 Long Term Incentive and Share Award Plan (the “Plan”);
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for other good and valuable consideration, the Company and the SAR
Holder agree as follows:
(a)Grant. Pursuant to the provisions of the Plan, the terms of which are
incorporated herein by reference, the Company hereby grants to the SAR Holder a
Share Appreciation Right (the “SAR”) with respect to 8,850 Shares. The SAR
represents a right to be paid, upon exercise of the SAR, an amount measured by
(x) the difference between the Fair Market Value per Share on the date of
exercise and the exercise price per Share of the SAR, multiplied by (y) the
number of Shares with respect to which the SAR is exercised, with such amount to
be paid in the form of Shares valued at their Fair Market Value on the date of
exercise. The SAR is granted as of May 6, 2011 (the “Date of Grant”), and such
grant is subject to the terms and conditions herein and the terms and conditions
of the Plan. In the event there is any conflict between the terms of the Plan
and this Agreement, the terms of the Plan shall control. Capitalized terms used
herein but not defined shall have the meanings given to them in the Plan.
(b)Exercise Price. The exercise price of the SAR shall be equal to $33.91 per
Share.


(c)Status of Shares. Upon issue, the shares received upon exercise of the SAR
shall rank equally in all respects with the other Shares.


(d)Term of SAR. The SAR may be exercised only during the period (the “SAR
Period”) set forth in paragraph (f) below and shall remain exercisable until the
tenth anniversary of the Date of Grant. Thereafter, the SAR Holder shall cease
to have any rights in respect thereof. The right to exercise the SAR shall be
subject to sooner termination as provided in paragraph (j) below.


(e)No Rights of Shareholder. The SAR Holder shall not, by virtue hereof, be
entitled to any rights of a shareholder in the Company, either at law or in
equity.


(f)Exercisability. Except as otherwise set forth in paragraph (j) below, the SAR
shall become exercisable in three equal annual installments on the first, second
and third anniversaries of the Date of Grant, in each case subject to paragraph
(j) below. Subject to paragraph (j) below, the SAR may be exercised at any time
or from time to time during the SAR Period in regard to all or any portion of
the SAR which is then exercisable, as may be adjusted pursuant to paragraph (g)
below.


(g)Anti-dilution Adjustment. For the avoidance of doubt, the terms of Section
4(c) of the Plan, relating to anti-dilution adjustments, will apply to the SAR.


(h)Nontransferability. The SAR, or any interest therein, may not be assigned or
otherwise transferred, disposed of or encumbered by the SAR Holder, other than
by will or by the laws of descent and distribution. During the lifetime of the
SAR Holder, the SAR shall be exercisable only by the SAR Holder or by his or her
guardian or legal representative. Notwithstanding the foregoing, the SAR may be
transferred by the SAR Holder to members of his or her “immediate family” or to
a trust or other entity established for the exclusive benefit of solely one or
more members of the SAR Holder’s “immediate family.” Any SAR held by the
transferee will continue to be subject to the same terms and conditions that
were applicable to the SAR immediately prior to the transfer, except that the
SAR will be transferable by the transferee only by will or the laws of descent
and distribution. For purposes hereof, “immediate family” means the SAR Holder’s
children, stepchildren, grandchildren, parents, stepparents, grandparents,
spouse, siblings (including half brother and sisters), in laws, and
relationships





--------------------------------------------------------------------------------





arising because of legal adoption.

(i)Exercise of SAR. In order to exercise the SAR, the SAR Holder shall submit to
the Company an instrument specifying the whole number of Shares in respect of
which the SAR is being exercised. Shares will be issued accordingly by the
Company within 30 days. The payment upon a SAR exercise shall be solely the
number of whole Shares calculated in paragraph (a) above. Fractional Shares
shall be rounded down to the nearest whole Share with no cash consideration
being paid upon exercise. Anything to the contrary herein notwithstanding, the
Company shall not be obligated to issue any Shares hereunder if the issuance of
such Shares would violate the provision of any applicable law, in which event
the Company shall, as soon as practicable, take whatever action it reasonably
can so that such Shares may be issued without resulting in such violations of
law.

(j)Termination of Service.
1.In the event the SAR Holder ceases to be an employee of the Company due to his
death or Permanent Disability (as defined in the Company’s Incentive
Compensation Plan on the date hereof), the SAR, to the extent not already
exercisable in full, shall become immediately exercisable in full and shall
continue to be exercisable by the SAR Holder (or his Beneficiary or estate in
the event of his death) for a period of three years following such termination
of employment (but not beyond the SAR Period).
2.    In the event of termination of employment (other than by the Company for
Cause, as such term is defined in the Company’s Incentive Compensation Plan on
the date hereof) after the attainment of Retirement Age (as defined in the
Company’s Incentive Compensation Plan on the date hereof), the SAR shall
continue to become exercisable on the schedule set forth in paragraph (f) above
so long as the SAR Holder does not engage in any activity in competition with
any activity of the Company or any of its Subsidiaries other than serving on the
board of directors (or similar governing body) of another company or as a
consultant for no more than 26 weeks per calendar year (“Competitive Activity”)
and shall continue to be exercisable by the SAR Holder (or his Beneficiary or
estate in the event of his death) for the remainder of the SAR Period. In the
event the SAR Holder engages in a Competitive Activity, (A) the SAR, to the
extent then exercisable, may be exercised for 30 days following the date on
which the SAR Holder engages in such Competitive Activity (but not beyond the
SAR Period) and (B) the SAR, to the extent then not exercisable, shall be
immediately forfeited.
3.    In the event the SAR Holder ceases to be an employee of the Company after
a Change in Control (as defined below) due to termination by the Company not for
Cause on or before the second anniversary of the occurrence of the Change in
Control, the SAR, to the extent not already exercisable in full, shall become
immediately exercisable in full and shall continue to be exercisable by the SAR
Holder for a period of 90 days following such termination of employment (but not
beyond the SAR Period).
4.    In the event that the SAR Holder ceases to be an employee of the Company
for any other reason, except due to a termination of the SAR Holder’s employment
by the Company for Cause, (A) the SAR, to the extent then exercisable, may be
exercised for 90 days following termination of employment (but not beyond the
SAR Period) and (B) the SAR, to the extent then not exercisable, shall be
immediately forfeited; provided that, in the event of a Redundancy (as defined
below), the Committee, in its sole discretion, may, in accordance with its
authority under the Plan, determine that the SAR, to the extent not exercisable,
shall become exercisable and shall continue to be exercisable by the SAR Holder
for a period of 90 days following such termination of employment (but not beyond
the SAR Period).
5.    In the event of a termination of the SAR Holder’s employment for Cause,
the SAR shall immediately cease to be exercisable and shall be immediately
forfeited.
6.    For purposes of this SAR, service with any of the Company’s Subsidiaries
(as defined in the Plan) shall be considered to be service with the Company.
7.    “Change in Control” shall mean:
(A)
any person (within the meaning of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), other than a Permitted Person, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of Voting Securities representing 50% or more of the total voting
power or value of all the then outstanding Voting Securities; or



2



--------------------------------------------------------------------------------





(B)
the individuals who, as of the date hereof, constitute the Board of Directors of
the Company (the “Board”) together with those who become directors subsequent to
such date and whose recommendation, election or nomination for election to the
Board was approved by a vote of at least a majority of the directors then still
in office who either were directors as of such date or whose recommendation,
election or nomination for election was previously so approved, cease for any
reason to constitute a majority of the members of the Board; or

(C)
the consummation of a merger, consolidation, recapitalization, liquidation, sale
or disposition by the Company of all or substantially all of the Company's
assets, or reorganization of the Company, other than any such transaction which
would (x) result in more than 50% of the total voting power and value
represented by the voting securities of the surviving entity outstanding
immediately after such transaction being beneficially owned by the former
shareholders of the Company and (y) not otherwise be deemed a Change in Control
under subparagraphs (A) or (B) of this paragraph.

“Permitted Persons” means (A) the Company; (B) any Related Party; or (C) any
group (as defined in Rule 13b-3 under the Exchange Act) comprised of any or all
of the foregoing.
“Related Party” means (A) a majority-owned subsidiary of the Company; (B) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any majority-owned subsidiary of the Company; or (C) any entity,
50% or more of the voting power of which is owned directly or indirectly by the
shareholders of the Company in substantially the same proportion as their
ownership of Voting Securities immediately prior to the transaction.
“Voting Security” means any security of the Company which carries the right to
vote generally in the election of directors.
8.    “Redundancy” shall mean termination of employment by the Company due to
its need to reduce the size of its workforce, including due to closure of a
business or a particular workplace or change in business process.  Whether a
termination of employment is due to a "redundancy" shall be determined by the
Committee in its sole and absolute discretion, such determination being final
and binding on all parties hereto and all persons claiming through, in the name
of or on behalf of such parties.
(k)     Obligations as to Capital. The Company agrees that it will at all times
maintain authorized and unissued share capital sufficient to fulfill all of its
obligations under the SAR.
(l)     Transfer of Shares. The SAR, the Shares issued hereunder, or any
interest in either, may be sold, assigned, pledged, hypothecated, encumbered, or
transferred or disposed of in any other manner, in whole or in part, only in
compliance with the terms, conditions and restrictions as set forth in the
governing instruments of the Company, applicable United States federal and state
securities laws and the terms and conditions hereof.
(m)    Expenses of Issuance of Shares. The issuance of stock certificates upon
the exercise of the SAR in whole or in part, shall be without charge to the SAR
Holder. The Company shall pay any issuance, stamp or documentary taxes (other
than transfer taxes) or charges imposed by any governmental body, agency or
official (other than income taxes) by reason of the exercise of the SAR in whole
or in part or the resulting issuance of Shares hereunder.
(n)    Withholding. No later than the date of exercise of the SAR granted
hereunder, the SAR Holder shall pay to the Company or make arrangements
satisfactory to the Committee regarding payment of any federal, state or local
taxes of any kind required by law to be withheld upon the exercise of such SAR
and the Company shall, to the extent permitted or required by law, have the
right to deduct from any payment of any kind otherwise due to the SAR Holder,
federal, state and local taxes of any kind required by law to be withheld upon
the exercise of such SAR.
(o)    References. References herein to rights and obligations of the SAR Holder
shall apply, where appropriate, to the SAR Holder’s legal representative or
estate without regard to whether specific reference to such legal representative
or estate is contained in a particular provision of this SAR.


3



--------------------------------------------------------------------------------





(p)    Notices. Any notice required or permitted to be given under this
agreement shall be in writing and shall be deemed to have been given when
delivered personally or by courier, or sent by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the party concerned
at the address indicated below or to such changed address as such party may
subsequently by similar process give notice of:
If to the Company:


Arch Capital Group Ltd.:
Wessex House
45 Reid Street
Hamilton HM 12 Bermuda
Attn: Secretary


If to the SAR Holder:


The last address delivered to the Company by the SAR Holder in the manner set
forth herein.
(q)    Governing Law. This agreement shall be governed by and construed in
accordance with the laws of New York, without giving effect to principles of
conflict of laws thereof.
(r)    Entire Agreement. This agreement and the Plan constitute the entire
agreement among the parties relating to the subject matter hereof, and any
previous agreement or understanding among the parties with respect thereto is
superseded by this agreement and the Plan.
(s)    Counterparts. This agreement may be executed in two counterparts, each of
which shall constitute one and the same instrument.


4



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have executed this agreement as of the Date
of Grant.


 
ARCH CAPITAL GROUP LTD.
 
 
 
 
 
 
 
By:
/s/ Dawna Ferguson
 
 
Name:
Dawna Ferguson
 
 
Title:
Secretary


 
 
 
 
 
 
/s/ Maamoun Rajeh
 
 
Maamoun Rajeh
 
 
 
 





5

